DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,743,299. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a bandwidth adaptation technique including same functions with minor variation. For example, claim 1 is compared to the patented claim 1. The receiving step, the activating step, the communicating step, the second receiving step, the performing step (together with activating step), and the communicating step of the present claim 1 each respectively correspond to the same steps recited in the patented claim 1 with minor variations in expressions. The difference lies in the fact that the present claim recites that “each data subband among the one or more data subbands consists of contiguous physical resource blocks . 
The rest of the claims are rejected based on the same ground applied above for claim 1. 

Allowable Subject Matter
Claims 1-18 allowable over prior art.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art fails to teach a wireless device and method including the features of receiving, from a network, a configuration of one or more data subbands, wherein each data subband among the one or more data subbands consists of contiguous physical resource blocks (PRBs); activating a first data subband among the one or more data subbands; communicating with the network in the first data subband; receiving, from the network, downlink control information (DCI) which includes information on a second data subband, different from the first data subband, among the one or more data subbands; performing a bandwidth adaptation from the first data subband to the second data subband based on the information on the second data subband; .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Pelletier et al. PG Pub., the Zhou et al. PG Pub., the Li et al. PG Pub., the Kim et al. PG Pub., the Choi et al. PG Pub. and the Liu et al. patent are cited for further references.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN JUNG whose telephone number is (571)272-3127.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 









/MIN JUNG/Primary Examiner, Art Unit 2472